Title: To James Madison from John Mitchell, 12 August 1803 (Abstract)
From: Mitchell, John
To: Madison, James


12 August 1803, Le Havre. Describes the effects of that “rigid measure,” the law of 1 Messidor [20 June 1803], which was “carryed into force the 10th July.” Several American ships have arrived here without certificates from the French commercial agents as required by this law. The South Carolina, Captain Steel, of New York, which carries a cargo of cotton and coffee, was permitted to land but not allowed to discharge its cargo and “now lays Idle.” Next the Mary Ann, Capt. John Wallace, arrived from Philadelphia carrying a cargo of logwood, bark, nankeen, and cotton. Encloses a copy of his correspondence with the prefect at Rouen, to whom he appealed when the customhouse refused to enter the ship. On 1 Aug. the brig Charles, Captain Preble, of Boston arrived carrying cotton, sugar, coffee, whale oil, cassia, nankeen, and logwood “and is in the same predicament as the former Vessells.” “Thus this miserable law embarrasses our Trade and Sacrafices one part of their own Community to an other.” On 2 Aug. the brig Dolphin, Captain Snow, arrived from Lisbon with a cargo of cotton, coffee, cocoa, and a cask of wine. This ship had a certificate from the French commercial agent at Lisbon “but not presisely in form.” “The Certificate is therefore sent to Rouen to the Prefet who has sent it to the Minister at Paris to take his opinion, and to verify the signature.” The brig Susan & Polly is in precisely the same situation as the last vessel. On 3 Aug. the brig Potomack, Captain Tupper, arrived, and on 4 Aug. the schooner Caroline, Captain Kimball, both from Lisbon with cotton. Although the shippers declared the cargo to be the production of Brazil, they had no certificate and the hatches were sealed. On 11 Aug. the ship Mary, Captain Candler, arrived from Lisbon and is in the same situation—“has Certc. but not permitted to Land.” Also on 11 Aug. the brig John, “of, and from Charleston” with 318 bales of cotton, “was met with in the Channel off the start point, by two British ships of War, and sent into Plymouth and there detained about 30 hours.” This ship is not permitted to enter the port “under the miserable plea that She has been in England.” “The refusal comes … under the absurd Idea that she may have Loaded her Cargo there. The Chief of the Custom House is sencible of the error of such an opinion, but can not interfere.” Hopes the return of the first consul to Paris will “lead to some amendment of this Law, for the sake of our Merchants.” “To remark on the ill policy of such Laws, is not my place, but I lament that our Merchants are likely to suffer from them & so severely, as some months more will probably pass before Certificates will Accompany the Cargos from the U.S.A. None now on the way for france can be furnished with them. As a similar Law has passed in Holland, we shall suffer there also, & The Elbe being Blockaded by the British shuts us out of the north of Europe.” “I have … given letters to the Pilots, address[ed] to the Captains of American vessells that may co⟨me⟩ into the Road, to inform them of this Law; and give them the option to come in or proceed further, few or none can proceed for an other port for want of authority to do [so].” Believes the U.S. will “suffer more from such Laws & regulations than any other Country.” Did “not loose a Day in sending out Copys of the law now complaind on (to Different Collectors of our Customs) but that will not relieve the Vessells now here or on the way for France.” Adds in a 14 Aug. postscript that the vessels that came from Lisbon with certificates “have received permission to Land their Cargos.” Notes that there are Danish and Swedish ships in Le Havre in the same situation as the South Carolina and Mary Ann.
 

   
   RC, two copies, and enclosure (DNA: RG 59, CD, Havre, vol. 1). First RC 10 pp. Both RCs docketed by Wagner. For enclosure, see n. 1.



   
   Mitchell enclosed a copy of a letter from the prefect of Rouen, 20 Thermidor an XI (8 Aug. 1803) (2 pp.), who refused to examine the various papers presented by the captain of the Mary Ann to prove that its cargo was exclusively American. He insisted on narrowly interpreting the edict of 1 Messidor an XI (20 June 1803) to exclude any papers but the required certificates.



   
   A full transcription of this document has been added to the digital edition.

